DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 10/21/2022 has been entered and claims 9-16 are cancelled, thus claims 1-8 and 17-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2018/0026082 of record. 	Regarding claim 1, Lee teaches a display panel (fig. 1B) [0030], comprising: 	an array substrate (TFT-110, fig. 1B) [0056]-[0057]; 	an anode layer (161, fig. 1B) [0080] disposed on the array substrate (TFT-110);
 	a pixel definition layer (150, fig. 1B) [0056] covering the array substrate (TFT-110) and the anode layer (161),
wherein the pixel definition layer (150) comprises a first through-hole (150’, see examiner’s fig. 1) penetrating through the pixel definition layer (150) to expose the anode layer (161); 	a light-emitting layer (165, fig. 1B) [0072] disposed in the first through-hole (150’) to electrically connect to the anode layer (161); 	a cathode layer (163, fig. 1B) [0080] covering the pixel definition layer (150) and the light-emitting layer (165), wherein the cathode layer (163) comprises a groove (163’, see examiner’s fig. 1) defined on the first through-hole (150’); and 	a filling layer (protection layer 170 in between 163 and 210, fig. 1B) [0082] filler in the groove (163’) of the cathode layer (163) and corresponding (overlapping with) to the groove (163’) (Lee et al., fig. 1B).
    PNG
    media_image1.png
    945
    1767
    media_image1.png
    Greyscale
                                               Examiner’s Fig. 1

 	Regarding claim 2, Lee teaches the display panel according to claim 1, wherein a sum of thicknesses (sum thk, see examiner’s fig. 1) of the anode layer (161), the light-emitting layer (165), the cathode layer (163), and the filling layer (170) is greater than a thickness (150 thk, see examiner’s fig. 1) of the pixel definition layer (150) (Lee et al., fig. 1B).
 	Regarding claim 3, Lee teaches the display panel according to claim 1, wherein a material of the filling layer (170) comprises one or more of polyimide (polyimide based resin, [0082]), polyethylene, polyethylene naphthalate, or hexamethyldimethylsilyl ether (Lee et al., fig. 1B, [0082]). 	Regarding claim 4, Lee teaches the display panel according to claim 1, wherein a surface of the filling layer (170) is higher than a surface of the cathode layer (163) or is flush with the surface of the cathode layer (163) (Lee et el., fig. 1B). 	Regarding claim 5, Lee teaches the display panel according to claim 1, further comprising a blocking layer (inorganic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-inorg) [0082] covering the cathode layer (163) and the filling layer (170) (Lee et al., fig. 1B, [0082]). 	Regarding claim 6, Lee teaches the display panel according to claim 1, further comprising a planarization layer (140, fig. 1B) [0056] disposed on the array substrate (TFT-110), wherein the planarization layer (140) comprises a second through-hole (140’, see examiner’s fig. 1) penetrating through the planarization layer (140) to expose the array substrate (TFT-110), and the anode layer (161) is disposed in the second through-hole (140’) and on the planarization layer (140) to electrically connect to the array substrate (TFT-110) (Lee et al, fig. 1B). 	Regarding claim 7, Lee teaches the display panel according to claim 5, further comprising an encapsulation layer (organic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-org) [0082] disposed on the blocking layer (210-inorg) (Lee et al., fig. 1B). 	Regarding claim 8, Lee teaches the display panel according to claim 7, further comprising a capping layer (310, fig. 1B) [0087] disposed on the encapsulation layer (210-org) (Lee et al, fig. 1B).
 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2018/0026082 in view of Tada et al. US PGPub. 2017/0186836, both of record. 	Regarding claim 17, Lee teaches a manufacturing method of a display panel (fig. 1B) [0030], comprising following steps: 	providing an array substrate (TFT-110, fig. 1B) [0056]-[0057]; 	disposing an anode layer (161, fig. 1B) [0080] on the array substrate (TFT-110); 	disposing a pixel definition layer (150, fig. 1B) [0056] on the anode layer (161);
 etching [0077] the pixel definition layer (150) to form a first through-hole (150’, see examiner’s fig. 1) penetrating through the pixel definition layer (150) to expose the anode layer (161); 	disposing a light-emitting layer (165, fig. 1B) [0072] in the first through-hole (150’); 	covering a cathode layer (163, fig. 1B) [0080] on the pixel definition layer (150) and the light-emitting layer (165), wherein the cathode layer (163) comprises a groove (163’, see examiner’s fig. 1) defined on the first through-hole (150’); and 	a material of a filling layer (protection layer 170 in between 163 and 210, fig. 1B) [0082] in the groove (163’) of the cathode layer (163) to form the filling layer (170) corresponding (overlapping with) to the groove (163’) (Lee et al., fig. 1B). 	But Lee does not teach printing a material of a filling layer (170) in the groove (163’) by inkjet printing to form the filling layer (170). 	However, Tada teaches a method of manufacturing a display panel (fig. 15A-15F) comprising printing [0078] a material of a filling layer (760, fig. 15F) [0078] in the groove (750, fig. 15B) [0078] by inkjet printing [0078] to form the filling layer (760) (Tada et al., fig. 15F, [0078]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the method of depositing the filling material of Lee with the ink-jet printing method of Tada because  ink-jet printing is very well-known in the art and such substitution is art recognized equivalence for the same purpose (for depositing polyimide in a recess/groove) to obtain predictable results uniform and excellent fill of the groove with the material (see MPEP 2144.06). 	Regarding claim 18, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 17, wherein after the step of printing the material of the filling layer (170) in the groove (163’) by inkjet printing to form the filling layer (170), the method further comprises disposing a blocking layer (inorganic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-inorg) [0082] on the cathode layer (163) and the filling layer (170) (Lee et al., fig. 1B, [0082]). 	Regarding claim 19, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 18, wherein after the step of disposing the blocking layer (210-inorg) on the cathode layer (163) and the filling layer (170), the method further comprises disposing an encapsulation layer (organic layer of the inorganic/organic alternating stack of 210, fig. 1B; hereinafter called 210-org) [0082] on the blocking layer (210-inorg) (Lee et al., fig. 1B). 	Regarding claim 20, Lee in view of Tada teaches the manufacturing method of the display panel according to claim 17, wherein a surface of the filling layer (170) is higher (see examiner’s fig. 1) than a surface of the cathode layer (163) or is flush with the surface of the cathode layer (163) (Lee et al., fig. 1B).
Response to Arguments
 	Applicant’s argue that “The cited references, Lee and Tada, fail to teach or suggest at least the above claimed feature. On page 3 of Office Action, Examiner alleges that Lee teaches the claimed invention. Examiner alleges that a protective layer 170 in between elements 163 and 210 corresponding to the filling layer of the claimed invention. However, from FIG. 1B of Lee, it can be seen that the protective layer 170 covers whole surface of the opposite electrode 163 (which corresponds to the cathode layer of the claimed invention). Further, Paragraph [0082] of Lee merely vaguely discloses: “a predetermined space 170 may be provided between the opposite electrode 163 and the second base substrate 210. This space 170 may be filled with an air or an inactive gas such as a nitrogen (N2) gas. In some example embodiments, a protection layer may be additionally disposed between the opposite electrode 163 and the second base substrate 210”. As such, it can be understood that the element 170 refers to the predetermined space 170, which may be filled with an air or an inactive gas, or the protective layer may be disposed in this space. Therefore, in conjunction with FIG. 1B and paragraph [0082] of Lee, since this space 170 is between whole surfaces of the opposite electrode 163 (which corresponds to the cathode layer of
the claimed invention) and the second base substrate 210, the protective layer disposed in this space covers the opposite electrode 163 and has a thickness corresponding beyond a position of a groove of the opposite electrode 163. Therefore, the protective layer of Lee is distinct from the filling layer of the claimed invention, and there is no underpinning for the assertion of Examiner on page 3 of Office Action.”  	The examiner respectfully submits that the claim limitation does not specifically recite that the filling layer fills only the groove and is not present in any other part of the  cathode layer. In order to overcome the current grounds of rejection, the claims must positively recite a filling layer filled in only in the groove of the cathode layer and not present in any other part of the cathode layer except the groove. Otherwise, the claim as recited does not exclude the filling layer being present in other parts (i.e. the other space between the cathode and the encapsulation layer) of the cathode other than the groove as seen in Fig. 1 of Lee. Another suggestion would be to recite that the top surface of the filling layer in the groove is coplanar with the top surface of the cathode layer in order to exclude the filling layer being present over any other portion of the cathode layer that is not within the groove.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892